


110 HRES 278 IH: Recognizing the 125th anniversary of

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 278
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Mr. Renzi submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 125th anniversary of
		  Payson, Arizona.
	
	
		Whereas in 2007 Payson, Arizona, will celebrate the 125th
			 anniversary of its founding;
		Whereas in 1882 community leaders surveyed the town site
			 of Payson;
		Whereas in 1884 Payson held its first rodeo, which has
			 been held every year since to become the World’s Oldest Continuous
			 Rodeo;
		Whereas Payson and its surrounding area were written about
			 by western author Zane Grey in books such as Code of the West, Under the Tonto
			 Rim, and To the Last Man;
		Whereas Payson, incorporated in 1973, has grown to become
			 a dynamic, thriving community that anchors an area known as Rim Country;
			 and
		Whereas on October 5–7, 2007, Payson will celebrate its
			 achievements and history with a great celebration: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 125th anniversary of Payson, Arizona.
		
